IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LEE   FREYER    KENNEDY             NOT FINAL UNTIL TIME EXPIRES TO
CRESTVIEW, LLC,                     FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,

v.                                  CASE NO. 1D15-3967

BIEL REO, LLC, RIVERPARK
COMMUNITY DEVELOPMENT
DISTRICT, A LOCAL UNIT OF
SPECIAL-PURPOSE
GOVERMENT      ORGANIZED
AND EXISTING UNDER THE
LAWS OF THE STATE OF
FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 7, 2016.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Robert O. Beasley of Litvak Beasley & Wilson, LLP, Pensacola, for Appellant.

Rick A. La Trace, Johnstone Adams, LLC, Mobile, AL, for Appellee.


PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.